IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-20097
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JEOVANI PINEDA-BONILLA,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-00-CR-566-ALL
                        - - - - - - - - - -
                          October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jeovani Pineda-Bonilla appeals his sentence following his

guilty-plea conviction for illegal reentry by a previously

deported alien, 8 U.S.C. § 1326(a) and (b)(2).    He argues that

the district court erred by increasing his offense level by

sixteen based on his prior conviction for possession of cocaine

because:   1) mere possession of cocaine should not be considered

a “drug trafficking crime”; and 2) the rule of lenity requires

that the term “drug trafficking” to be defined as excluding his

cocaine possession conviction.    Pineda-Bonilla concedes that his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20097
                                 -2-

arguments are foreclosed by this court’s precedent, and he states

that he raises them here solely for issue preservation purposes.

      Pineda-Bonilla’s argument that his Texas conviction for

possession of cocaine does not qualify as an aggravated felony

for purposes of U.S.S.G. § 2L1.2 is foreclosed by our decision in

United States v. Hinojosa-Lopez, 130 F.3d 691, 693-94 (5th Cir.

1997).   His assertion that this claim is nonetheless available to

him because he raises it under the rule of lenity is also

unavailing.    “The rule of lenity . . . applies only when, after

consulting traditional canons of statutory construction, [a court

is] left with an ambiguous statute.”     United States v. Shabani,

513 U.S. 10, 17 (1994).   It follows from our decision in

Hinojosa-Lopez that, even if the term “aggravated felony” remains

ambiguous at all, it is not so ambiguous as to require an

application of the rule of lenity.     See Hinojosa- Lopez, 130 F.3d

at 693-94.    Accordingly, the district court did not err in

determining that Pineda-Bonilla’s prior conviction in Texas for

possession of cocaine qualified as a drug trafficking crime for

purposes of the sentencing enhancement.

     AFFIRMED.